MEMORANDUM **
1. Christine Corpuz-Ramos’ equitable estoppel claim is foreclosed by our decision in Cortez-Felipe v. INS, 245 F.3d 1054, 1057 (9th Cir.2001).
2. Corpuz-Ramos has presented no evidence that she was treated differently than other similarly situated aliens. Thus, her equal protection claim fails. See Plyler v. Doe, 457 U.S. 202, 216, 102 S.Ct. 2382, 72 L.Ed.2d 786 (1982).
3. The INS, not Corpuz-Ramos, had the power to determine whether and when her deportation proceedings would commence. Having no protectable interest in the timing of the deportation proceedings, Corpuz-Ramos has no valid due process claim. See Cabasug v. INS, 847 F.2d 1321, 1324 (9th Cir.1988); see also Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.